
	

113 HRES 161 IH: Expressing the sense of the House of Representatives that the Food and Drug Administration should encourage the use of abuse-deterrent formulations of drugs.
U.S. House of Representatives
2013-04-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		1st Session
		H. RES. 161
		IN THE HOUSE OF REPRESENTATIVES
		
			April 15, 2013
			Mr. Rogers of
			 Kentucky (for himself, Mr.
			 Keating, Mr. Wolf,
			 Mr. Rahall,
			 Mr. Grimm,
			 Mr. Lynch,
			 Mr. Tierney, and
			 Mr. Aderholt) submitted the following
			 resolution; which was referred to the Committee on Energy and
			 Commerce
		
		RESOLUTION
		Expressing the sense of the House of
		  Representatives that the Food and Drug Administration should encourage the use
		  of abuse-deterrent formulations of drugs.
	
	
		Whereas when abuse-deterrent formulations of a drug have
			 been developed, approved, and recognized as effective by the Food and Drug
			 Administration, the approval and marketing of generic versions that do not have
			 abuse-deterrent features are likely to prevent achievement of the public health
			 purposes of the efforts to develop such abuse-deterrent formulations;
		Whereas the Office of National Drug Control Policy and the
			 Food and Drug Administration have for many years strongly encouraged
			 manufacturers of opioid drug products to develop abuse-deterrent formulations
			 designed to prevent or discourage the abuse or misuse of those products;
		Whereas in response, several opioid drug manufacturers
			 have developed abuse-deterrent formulations;
		Whereas helping to reduce the level of abuse of opioid
			 drug products is dependent on the widespread adoption of new technologies and
			 approaches to the safer formulation of these drugs;
		Whereas the Commissioner of Food and Drugs has
			 acknowledged that the Food and Drug Administration has the authority under
			 current law to require generic versions of products that have been formulated
			 or reformulated with abuse-deterrent features to have comparable features;
			 and
		Whereas fourteen Members of Congress in a bipartisan
			 coalition have cosponsored the Stop Tampering with Prescription Pills (STOPP)
			 Act, which would similarly promote abuse-deterrent technologies in addictive
			 painkillers: Now, therefore, be it
		
	
		That it is the sense of the House of
			 Representatives that the Food and Drug Administration should exercise its
			 acknowledged authority to—
			(1)refuse to approve
			 generic versions of non-abuse-deterrent opioid products that have been replaced
			 in the market with abuse-deterrent formulations; and
			(2)require generic
			 versions of abuse-deterrent opioid products to be formulated with comparable
			 abuse-deterrent features.
			
